—Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 28, 2001, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
The record discloses that claimant was employed as a traffic enforcement agent for the New York City Department of Citywide Administration when a civilian was arrested who was found to be in possession of a forged New York City Police *702Department parking permit. In the course of a subsequent investigation of the matter, claimant admitted that he had obtained the forged parking permit from a third party and that he had given it to the person who had been arrested with the permit in his possession. Claimant further conceded his understanding that transfer of the permit was against the employer’s rules. This Court has held that an employee’s dishonest acts or knowing failure to adhere to the employer’s established policies and procedures can be construed as disqualifying misconduct (see, Matter of Petrosov [Commissioner of Labor], 284 AD2d 874; Matter of Cuello [Commissioner of Labor], 267 AD2d 553). As substantial evidence supports the decision of the Unemployment Insurance Appeal Board that claimant’s actions constituted disqualifying misconduct, it will not be disturbed.
Cardona, P.J., Mercure, Mugglin, Rose and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.